Examiner’s CommentExaminer’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Rashid on 9/7/2022.

The application has been amended as follows:  	Regarding claim 1 lines 9-10, delete “of a point that is after predetermined time from a point of time of start of the charge” and insert “at a point in time that is after a predetermined time from a point of time of the start of the charge”. 	 	In lines 11-12, delete “of the point that is after predetermined time from a point of time of start of the charge with a predetermined threshold value”, and insert “at the point in time that is after the predetermined time from a point in time of the start of the charge with a predetermined threshold value”. 	Regarding claim 5 line 11, delete “time taken from start of the charge” and insert “time taken from the time of the start of the charge”. 	Regarding claim 15 lines 11-12,  delete “of a point that is after predetermined time from a point of time of start of the charge” and insert “at a point in time that is after a predetermined time from a point in time of the start of the charge”.
Allowable Subject Matter
Claims 1, 5-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power supply circuit comprising: wherein the gain adjustment circuit adjusts the gain of the control loop depending on a value of the charge current of a point that is after predetermined time from a point of time of start of the charge, and the gain adjustment circuit adjusts the gain of the control loop depending on a comparison result of comparing a value of the charge current of the point that is after predetermined time from a point of time of start of the charge with a predetermined threshold value, in combination with all the limitations set forth in claim 1. 	Regarding claim 5, the prior art fails to teach or disclose a power supply circuit comprising: wherein the gain adjustment circuit adjusts the gain of the control loop depending on time taken from start of the charge until the charge current reaches a predetermined set value, and the gain adjustment circuit adjusts the gain of the control loop depending on a comparison result of comparing time taken from start of the charge until the charge current reaches a predetermined set value with a predetermined threshold value, in combination with all the limitations set forth in claim 5.  	Regarding claim 11, the prior art fails to teach or disclose a power supply circuit comprising: a control having an AD conversion circuit that converts the difference value between the output voltage and the reference voltage to a digital signal, and a digital compensation circuit that generates a control signal depending on an output signal of the AD conversion circuit, and the gain adjustment circuit adjusts a compensation coefficient of the digital compensation circuit, in combination with all the limitations set forth in claim 11. 	Regarding claim 15, the prior art fails to teach or disclose a power supply circuit comprising: wherein the gain adjustment circuit adjusts the gain of the control loop by comparing a value of the charge current of a point that is after predetermined time from a point of time of start of the charge with a predetermined threshold value and selecting a gain associated with a result of the comparison, in combination with all the limitations set forth in claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838